DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 1-39 and 58; therefore only claims 40-57 and 59 remain for this Office Action.

Allowable Subject Matter
Claims 40-57 and 59 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 40, the prior art does not disclose of a dual-band directional antenna for customer-premise equipment (CPE) applications, comprising: at least one conductive radiating element, said at least one conductive radiating element enclosing at least one first slot extending in a first direction and a plurality of second slots extending in a second direction perpendicular to the first direction, wherein each outer end of each first slot is connected to at least one second slot; a probing structure connected to said at least one conductive radiating element; a conductive ground plane; and at least one mounting element for mounting said at least one conductive radiating element on the ground plane at a distance from said ground plane, wherein the dual-band directional antenna is configured to operate in two different frequency bands, wherein the at least one conductive radiating element wherein a distal end of one of the side walls of the at least one first cut-out portion is directed towards an opposing distal end of the opposing one of the side walls of the at least one first cut-out portion, and10Application No. 16/831,002Attorney Docket No. 37290U Art Unit 2844Response to Office Action mailed July 22, 2021wherein said at least one second cut-out portion comprises opposite side walls, wherein a distal end of one of the side walls of the at least one second cut-out portion is directed towards an opposing distal end of the opposing one of the side walls of the at least one second cut-out portion, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 41-57 and 59 are also allowed as being dependent on claim 40.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844